IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SAMUEL C. WATTS,

Claimant-BeloW/Appellant, : C.A. No. KlSA-()7-001 JJC
In and for Kent County

V.

KRAFT HEINZ FOODS, and
UNEMPLOYMENT INSURANCE
APPEAL BOARD,

Employer-BeloW/Appellee.
M

Submitted: October 3, 2018
Decided: November l9, 2018

Upon Consideration of Appellant’s Appeal from the Decision of the
Unemployment Insurance Appeal Board - AFFIRMED

AND NOW TO WIT, this 19th day of November, 2018, upon consideration
of the record and the briefing by the parties, IT APPEARS THAT:

l. Bei`ore the Court is Mr. Samuel Watts’s (hereinafter “Mr. Watts”) appeal
from the decision of the Unemployment Insurance Appeal Board (hereinafter “the
UIAB” or “the Boar ”). The Board found in favor of his previous employer, Kraft
Heinz Foods (hereinafter “Kraft”). Namely, it found Kraft had just cause to
terminate Mr. Watts. He now appeals the Board’s decision.

2. Kraft employed Mr. Watts as a production Worker from April 20, 2015,
until January 8, 2018. Kraft’s attendance policy provides for an assessment of
points for unexcused absences. These points remain on the employees’ record for
one year. The policy further provides for a discharge of an employee after the
employee accumulates nine points for unexcused absences. The record establishes

that Mr. Watts knew of the policy and signed a copy of it on April 22, 2015,

3. As of November 22, 2017, Mr. Watts had accumulated eight points
because of attendance violations. As a result, Kraft suspended him on December
12, 2017. These eight points did not include a point for a December 5, 2017
absence. After including that point, Kraft discharged Mr. Watts on January 8, 2018
for accumulating nine points. Mr. Watts then applied for unemployment benefits
In response, Kraft asserted that his termination was for “just cause” and that he was
ineligible for unemployment benefits.

4. The UIAB held a hearing in this case on May 16, 2018. The UIAB
hearing followed the March 27, 2018, hearing of an appeals referee that in turn
affirmed the determination of a claims deputy. Both the appeals referee and the
claims deputy held that Mr. Watts was disqualified from receiving unemployment
benefits because he was terminated for just cause.

5. In considering Mr. Watts’s appeal from the appeals referee’s decision, the
Board heard Mr. Watts’s testimony at its hearing. Mr. Watts disagreed with the
appeals referee’s decision because he believed that the referee did not consider the
timing of the points allocation. Mr. Watts complained that a time lag in assessing
the points made him unaware that he had accumulated eight points until he was
suspended. Furthermore, he complained that after he was suspended, the time lag
in assessing points, which by then included a December 5, 2017, absence, brought
him to the nine point threshold He claimed that if he knew he had accrued eight
points before December 5, 2017, he would not have called out on that day.

6. After considering the evidence, the Board found that Kraft had just cause
to terminate Mr. Watts. The Board found unpersuasive Mr. Watts’s argument that
had he been aware that he had accumulated eight points as of the prior month, he
would have chosen not to miss work on December 5, 2017 . The Board determined
that the responsibility to monitor point accumulation rested solely with Mr. Watts.

Mr. Watts did not contest that he rightfully accumulated nine points; he disputed

only his notice of them. The fact that Mr. Watts unwittingly accumulated his ninth
point did not excuse his absence in the eyes of the Board. After the Board found
just cause, Mr. Watts filed a notice of appeal and then filed a written brief.

7 . As with appeals from other administrative agencies, this Court’s appellate
review of the UIAB’s factual findings is limited to determining whether the
Board’s decision was supported by substantial evidence.l Substantial evidence
means “such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.”2 On appeal, the Court views the facts in the light most
favorable to the prevailing party below.3 Moreover, the Court does not weigh the
evidence, determine questions of credibility, or make its own factual findings4
Absent any errors of law, which are reviewed de novo, a decision of the IAB
supported by substantial evidence will be upheld unless the Board abused its
discretion.5 The Board abuses its discretion when its decision exceeds the bounds
of reason in view of the circumstances6

8. Here, the Court finds no error of law in the Board’s decision. The
Delaware Code provides that an individual shall be disqualified for benefits if they
are terminated for “just cause.”7 Employers bear the burden of showing by a
preponderance of the evidence that a claimant was discharged for “just cause” in

connection with his or her work.8 “Just cause” includes a “willful or wanton act or

 

1 Bullock v. K-Mart Corp., 1995 WL 339025, at *2 (Del. Super. May 5, 1995) (citing General
Motors v. Freeman, 164 A.2d 610, 686 (Del. 1960)).

2 Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981) (quoting Consolo v. Fed. Mar. Comm ’n, 383
U.S. 607, 620 (1966)).

3 Chudnofsky v. Edwards, 208 A.2d 516, 518 (Del. 1965).

4 Bullock, 1995 WL 339025, at *2 (citing Johnson v. Chrjysler Corp., 213 A.2d 64, 66 (Del.
1965)).

5 Hoffecker v. Lexus of Wilmington, 2012 WL 341714, at *l (Del. Feb. 1, 2012).

5 Ia'.

7 19 Del. C. § 3314(2) (providing that “[a]n individual shall be disqualified for benefits [f]or
the week in which the individual was discharged from the individual’s work for just cause in
connection with the individual’s work ...”).

8 Wilson v. Unemployment Ins. Appeal Bd., 2011 WL 3243366, at *2 (Del. Super. Jul. 27, 2011).

pattern of conduct in violation of the employer’s interest, the employee’s duties, or

”9 Willf`ul or wanton conduct is

the employee’s expected standard of conduct.
conduct “evidenced by either conscious action, or reckless indifference leading to a
deviation from established and acceptable workplace performance; it is
unnecessary that it be founded in bad motive or malice.”10 An employee’s conduct
is highly relevant in determining just cause.11

9. An employer necessarily establishes the standard for acceptable
workplace conduct and performance12 The violation of a reasonable company rule
“may constitute just cause for discharge if the employee is aware of the policy and

13 There is a two-part

possible subsequent termination” for violating such a rule.
analysis to evaluate just cause in the context of termination for violation of
company rules. This analysis includes: (1) determining whether a policy existed,
and if so, what conduct was prohibited; and (2) determining whether the employee
was appraised of the policy, and if so, how she or he was made aware of it.14 A
written policy may be sufficient, but is not necessary, to show that an employee

15

had knowledge of the policy. The most important question remains whether the

employer “clearly communicated to the employee what was expected of him or
her.”16

10. The Board correctly applied the test, and its findings regarding the two
prongs were supported by substantial evidence of record. First, the record

demonstrates that Kraft had a termination policy that outlined acceptable conduct

 

9 Majaya v. Sojourners ’ Place, 2003 WL 21350542, at *4 (Del. Super. Jun. 6, 2003).

1° MPRC Fin. Mgmt., LLC v. Carter, 2003 WL 21517977, at *4 (Del. Super. Jun. 20, 2003).

11 Ia’.

11 Ia'.

13 Wilson, 2011 WL 3243366, at *2.

1“ Ia'.

15 Id.

15 Wesley Coll. v. Unemployment Ins. Appeal Bd., 2009 WL 5191831, at *7 (Del. Super. Dec. 31,
2009)

for its employees based on their absences. If the employees violated this policy
and accumulated nine points for misconduct, they would be terminated. Under the
second prong, the record also established that Mr. Watts was aware of this policy.
He signed a copy of this policy and admitted during his testimony that he was
aware of it and understood it.

ll. Furthermore, Mr. Watts did not challenge the allocation of the points for
his absence and admits that the points were rightfully assessed. Instead, he merely
challenged the timing of their assessment He argued that if he had known he had
accrued eight points before December 5 when he received his last point, he would
not have missed work. The Board did not err in rejecting his argument. The Board
found that it was Mr. Watts’s unjustified failure to monitor the accumulation of his
points that was to blame. If there was uncertainty about the number of points he
had accumulated, he could have followed up with his supervisor to determine how
many points he had accumulated, Accordingly, the Court finds that the Board’s
finding that Kraft had just cause to terminate Mr. Watts was supported by
substantial evidence and free from legal error.

NOW THEREFORE, for the reasons cited, the Board’s decision in this
matter is AFFIRMED.

IT IS SO ORDERED.

/s/ Jeffrey.l Clark

JJC/dsc